Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication on 02/02/2022 subsequent to the interview with Attorney/Agent Atsushi Nakamura (reg# 78681) on 01/27/2022.

The application has been amended as follows: 

(Currently Amended) 1.    A conversion apparatus comprising:
a memory; and
a processor coupled to the memory, the processor configured to:
receive selections of terminology to be used for a report of a medical image from a plurality of terminologies; and
convert a term used in the report to a corresponding term of the selected terminology, with reference to association information in which terms of the plurality of terminologies are associated with each other,

wherein the processor is further configured to:
display, on a display device, the medical image and the report thereof, wherein regions corresponding to the terms used in the report are displayed on the medical image by visual indications; and
based on receiving selection of the terminology and converting the terms, change the indications displayed on the medical image to indications indicating regions corresponding to the converted terms.

(Currently Amended) 9.    A conversion method executed by a computer, the method comprising:
receiving selection of a terminology to be used for a report of a medical image from a plurality of terminologies; and 
converting a term used in the report to a corresponding term of the selected terminology, with reference to association information in which terms of the plurality of terminologies are associated with each other,
displaying, on a display device, the medical image and the report thereof, wherein regions corresponding to the terms used in the report are displayed on the medical image by visual indications; and
based on receiving selection of the terminology and converting the terms, changing the indications displayed on the medical image to indications indicating regions corresponding to the converted terms, 


(Currently Amended) 10.    A non-transitory storage medium storing a program that causes a computer to execute a conversion processing, the conversion processing comprising:
receiving selection of a terminology to be used for a report of a medical image; and 
converting a term used in the report to a corresponding term of the selected terminology, with reference to association information in which terms of the plurality of terminologies are associated with each other,
displaying, on a display device, the medical image and the report thereof, wherein regions corresponding to the terms used in the report are displayed on the medical image by visual indications; and
based on receiving selection of the terminology and converting the terms, changing the indications displayed on the medical image to indications indicating regions corresponding to the converted terms, 
wherein the plurality of terminologies includes terms expressing different types of territory classifications of an organ that is a target of the report.


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The allowed claims require selection of a terminology from a plurality of terminologies, such that a term of the selected terminology is used to convert an input term in a report 
The closest cited prior art do not appear to teach the combination of the terminology selection and related term conversion such that a preliminary display of regions corresponding to report terms can be changed to newly indicate regions corresponding to the converted terms.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174